DETAILED ACTION

Applicants’ response filed 7/6/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-41 are allowed. 
Prior rejections are withdrawn in view of amendments and remarks. 
Application is allowed. 

Reasons for Allowance
Claims 21-41 are allowed. The following is an examiner’s statement of reasons for allowance.

The claims of the present application are directed to setting a reference voltage that is used to read data from a memory media. An error correction code logic is used to correct data read from the memory media. A logic unit performs a compute in memory operation on the error corrected data and a feedback circuit maintains an ECC adjustment state indicating if the read data was correctable. The feedback circuit also controls the operation of the logic unit based on the ECC adjustment state including to pause the operation of the logic unit if the data is not correctable and to resume the operation of the logic unit if the read data is correctable. These concepts are not taught or fairly suggested by the prior arts of record as detailed in independent claims 21, 28 and 35. Therefore claims 21, 28 and 35 are allowed. Respective dependent claims 22-27, 29-34 and 36-41 further limit parent claims and are allowed at least based on dependency. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112